Case 2:20-cv-07793-DMG-JPR Document 18 Filed 07/26/21 Page 1 of 2 Page ID #:156




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 20-7793-DMG (JPRx)                                     Date     July 26, 2021

 Title Ronald Smart v. Walmart Inc., et al.                                            Page     1 of 2


 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                NOT REPORTED
              Deputy Clerk                                              Court Reporter

    Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
           NONE PRESENT                                                NONE PRESENT

 Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY THE COURT
              SHOULD NOT IMPOSE SANCTIONS ON THE PARTIES’ COUNSEL

         Pursuant to this Court’s Scheduling and Case Management Order Re Jury Trial (“Case
 Management Order”), filed November 2, 2020, the parties were required to file their Joint Status
 Report re Settlement, Proposed Pretrial Conference Order, Contentions of Fact and Law, Pretrial
 Exhibit Stipulation, Joint Exhibit List, Witness Lists and Joint Trial Witness Time Estimate
 Form, Agreed Statement of the Case, Proposed Voir Dire Questions, Joint Statement of Jury
 Instructions and Joint Statement of Disputed Instructions, and Verdict Forms (“Pretrial
 Documents”) by July 20, 2020, in preparation for the Pretrial Conference set for August 10,
 2021. [Doc. # 13.]

        To date, the parties have not filed any of these documents. Nor have the parties indicated
 whether they complied with the Court’s Order that they engage in mediation. Plaintiff’s and
 Defendant’s respective attorneys are hereby ORDERED TO SHOW CAUSE why the Court
 should not impose sanctions upon them for their failure to comply with a Court Order. The
 attorneys’ joint response to this Order shall be filed by August 2, 2021.

 IT IS SO ORDERED.


          On November 2, 2020, the Court ordered the parties participate in a mediation conference
 by July 13, 2021. [Doc. # 12.] As required by the Court's November 2, 2020 Order, a joint
 status report re settlement was due seven (7) days after the mediation conference. To date, a
 joint status report re settlement has not been filed.

         IT IS HEREBY ORDERED that the parties show cause in writing no later than August 2,
 2021, why sanctions should not be imposed for failure to comply with the Court’s Order. The
 filing of a joint status report re settlement by the deadline will be deemed a satisfactory response.


 CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:20-cv-07793-DMG-JPR Document 18 Filed 07/26/21 Page 2 of 2 Page ID #:157




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No.   CV 20-7793-DMG (JPRx)                        Date     July 26, 2021

 Title Ronald Smart v. Walmart Inc., et al.                             Page     2 of 2


 IT IS SO ORDERED.




 CV-90                           CIVIL MINUTES—GENERAL          Initials of Deputy Clerk KT
